                Case 1:14-cv-05849-LAP Document 92
                                                89 Filed 07/07/20
                                                         07/02/20 Page 1 of 5




 UNITED STATES DISTRICT COURT FOR THE
 SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – –X

 ATTESTOR MASTER VALUE FUND LP,                                 :
                                        Plaintiff,              :    14 Civ. 05849
                               v.                               :    JUDGMENT
 THE REPUBLIC OF ARGENTINA                                      :
                                        Defendant.              :
 ––––––––––––––––––––––––––––––––X

           Plaintiff having moved this Court for summary judgment, and the matter having come

 before the Honorable Loretta A. Preska, United States District Court, and the Court having granted

                                                               July 7, 2020
 partial summary judgment pursuant to the Opinion dated ________________________, and

 directed that judgment be entered for the principal amount of the bonds described below, plus

 accrued interest,

           NOW, it is hereby, ORDERED, ADJUDGED, AND DECREED that plaintiff shall

 recover from Defendant the Republic of Argentina (the “Republic”) as follows:1

           1.       With respect to plaintiff Attestor Value Master Fund LP (“Attestor”)’s bond in the

 principal amount of $4,208,000 (11.375% Global Bond due January 30, 2017, ISIN

 US040114AR16), Attestor shall recover from the Republic $12,861,506.17, which is comprised

 of: (i) $4,208,000 (representing the unpaid value of the principal of the bond), plus (ii)

 $5,712,009.33 (representing the unpaid interest on the principal of the bond, solely to the extent

 that the unpaid coupons became due at a point on or after six years prior to the filing of the

 Amended Complaint), plus (iii) $2,941,496.84 (representing statutory pre-judgment interest, at the

 rate of 9%, accruing on each recoverable unpaid interest coupon).



 1
     All amounts herein are calculated as of July 6, 2020.


DB3/ 203431043.6
               Case 1:14-cv-05849-LAP Document 92
                                               89 Filed 07/07/20
                                                        07/02/20 Page 2 of 5



          2.       With respect to plaintiff Attestor’s bond in the principal amount of $4,586,000

 (9.750% Global Bond due September 19, 2027, ISIN US040114AV28), Attestor shall recover

 from the Republic $13,005,683.40, which is comprised of: (i) $4,586,000 (representing the unpaid

 value of the principal of the bond), plus (ii) $5,497,276.42 (representing the unpaid interest on the

 principal of the bond, solely to the extent that the unpaid coupons became due at a point on or after

 six years prior to the filing of the Amended Complaint), plus (iii) $2,922,406.98 (representing

 statutory pre-judgment interest, at the rate of 9%, accruing on each recoverable unpaid interest

 coupon).

          3.       With respect to plaintiff Attestor’s bond in the principal amount of $4,044,000

 (11.750% Global Bond due April 7, 2009, ISIN US040114BE93), Attestor shall recover from the

 Republic $12,941,821.51, which is comprised of: (i) $4,044,000 (representing the unpaid value of

 the principal of the bond), plus (ii) $5,818,192.67 (representing the unpaid interest on the principal

 of the bond, solely to the extent that the unpaid coupons became due at a point on or after six years

 prior to the filing of the Amended Complaint), plus (iii) $3,079,628.84 (representing statutory pre-

 judgment interest, at the rate of 9%, accruing on each recoverable unpaid interest coupon).

          4.       With respect to plaintiff Attestor’s bond in the principal amount of $1,361,000

 (11.375% Global Bond due March 15, 2010, ISIN US040114FC91), Attestor shall recover from

 the Republic $4,279,740.86, which is comprised of: (i) $1,361,000 (representing the unpaid value

 of the principal of the bond), plus (ii) $1,905,069.20 (representing the unpaid interest on the

 principal of the bond, solely to the extent that the unpaid coupons became due at a point on or after

 six years prior to the filing of the Amended Complaint), plus (iii) $1,013,671.66 (representing

 statutory pre-judgment interest, at the rate of 9%, accruing on each recoverable unpaid interest

 coupon).



DB3/ 203431043.6                                   2
               Case 1:14-cv-05849-LAP Document 92
                                               89 Filed 07/07/20
                                                        07/02/20 Page 3 of 5



          5.       With respect to plaintiff Attestor’s bond in the principal amount of $275,000

 (11.750% Global Bond due June 15, 2015, ISIN US040114GA27), Attestor shall recover from the

 Republic $867,285.27, which is comprised of: (i) $275,000 (representing the unpaid value of the

 principal of the bond), plus (ii) $389,545.14 (representing the unpaid interest on the principal of

 the bond, solely to the extent that the unpaid coupons became due at a point on or after six years

 prior to the filing of the Amended Complaint), plus (iii) $202,740.13 (representing statutory pre-

 judgment interest, at the rate of 9%, accruing on each recoverable unpaid interest coupon).

          6.       With respect to plaintiff Attestor’s bond in the principal amount of $2,531,696

 (15.500% Global Bond due December 19, 2008, ISIN US040114GF14), Attestor shall recover

 from the Republic $9,715,778.38, which is comprised of: (i) $2,531,696 (representing the unpaid

 value of the principal of the bond), plus (ii) $4,726,395.13 (representing the unpaid interest on the

 principal of the bond, solely to the extent that the unpaid coupons became due at a point on or after

 six years prior to the filing of the Amended Complaint), plus (iii) $2,457,687.24 (representing

 statutory pre-judgment interest, at the rate of 9%, accruing on each recoverable unpaid interest

 coupon).

          7.       With respect to plaintiff Attestor’s bond in the principal amount of $1,508,000

 (12.250% Global Bond due June 19, 2018, ISIN US040114GG96), Attestor shall recover from the

 Republic $8,860,949.75, which is comprised of: (i) $1,508,000 (representing the unpaid value of

 the principal of the bond), plus (ii) $1,224,614.54 (representing accrued interest, capitalized

 semiannually), plus (iii) $4,031,820.93 (representing the unpaid interest on the principal of the

 bond, solely to the extent that the unpaid coupons became due at a point on or after six years prior

 to the filing of the Amended Complaint), plus (iv) $2,096,514.28 (representing statutory pre-

 judgment interest, at the rate of 9%, accruing on each recoverable unpaid interest coupon).



DB3/ 203431043.6                                  3
               Case 1:14-cv-05849-LAP Document 92
                                               89 Filed 07/07/20
                                                        07/02/20 Page 4 of 5



          8.       With respect to plaintiff Attestor’s bond in the principal amount of $25,000

 (12.000% Global Bond due February 1, 2020, ISIN US040114FB19), Attestor shall recover from

 the Republic $79,202.14, which is comprised of: (i) $25,000 (representing the unpaid value of the

 principal of the bond), plus (ii) $35,783.33 (representing the unpaid interest on the principal of the

 bond, solely to the extent that the unpaid coupons became due at a point on or after six years prior

 to the filing of the Amended Complaint), plus (iii) $18,418.81 (representing statutory pre-judgment

 interest, at the rate of 9%, accruing on each recoverable unpaid interest coupon).

          9.       With respect to plaintiff Attestor’s bond in the principal amount of $440,000

 (12.375% Global Bond due February 21, 2012, ISIN US040114GD65), Attestor shall recover from

 the Republic $1,473,995.22, which is comprised of: (i) $440,000 (representing the unpaid value of

 the principal of the bond), plus (ii) $673,667.50 (representing the unpaid interest on the principal

 of the bond, solely to the extent that the unpaid coupons became due at a point on or after six years

 prior to the filing of the Amended Complaint), plus (iii) $360,327.72 (representing statutory pre-

 judgment interest, at the rate of 9%, accruing on each recoverable unpaid interest coupon).

          10.      With respect to plaintiff Attestor’s bond in the principal amount of $700,000

 (12.000% Global Bond due June 19, 2031, ISIN US040114GH79), Attestor shall recover from the

 Republic $4,007,606.40, which is comprised of: (i) $700,000 (representing the unpaid value of the

 principal of the bond), plus (ii) $553,593.39 (representing accrued interest, capitalized

 semiannually), plus (iii) $1,811,860.31 (representing the unpaid interest on the principal of the

 bond, solely to the extent that the unpaid coupons became due at a point on or after six years prior

 to the filing of the Amended Complaint), plus (iv) $942,152.71 (representing statutory pre-

 judgment interest, at the rate of 9%, accruing on each recoverable unpaid interest coupon).




DB3/ 203431043.6                                   4
            Case 1:14-cv-05849-LAP Document 92
                                            89 Filed 07/07/20
                                                     07/02/20 Page 5 of 5



          It is further ORDERED that, until further notice from the Court, plaintiff must refrain

 from selling or otherwise transferring its beneficial interests in the bonds involved in this action

 without advising the Court in advance and obtaining permission of the Court. [For the avoidance

 of doubt, following the entry of this Judgment, plaintiff may, without further leave of Court sell

 or transfer this Judgment, and together with such sale or assignment, plaintiff’s surviving rights

 under the pari passu covenant of the relevant bonds. Plaintiff may not transfer any other rights

 arising from the relevant bonds without leave of Court.]


  Dated: New York, New York
                7 2020
         July ____,                                          __________________________
                                                                     Hon. Loretta A. Preska
                                                                             District Judge




DB3/ 203431043.6                                   5
